Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Michael Henry Cossman, Appellant                       Appeal from the 276th District Court of
                                                       Marion County, Texas (Tr. Ct. No.
No. 06-19-00027-CR         v.                          F14877). Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
assessment of $350.00 in attorney fees for counsel appointed during the revocation proceeding.
As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Michael Henry Cossman, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JUNE 5, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk